Dreyfus Intermediate Municipal Bond Fund, Inc. On March 14, 2013, Dreyfus Intermediate Municipal Bond Fund, Inc. (the "Fund"), purchased 2,500 units of State Personal Income Tax Revenue Bonds issued by the New York State Urban Development Corporation (CUSIP # 650035ZH4) (the "Bonds") at a purchase price of $122.249 per Bond including a commission of 0.375% per Bond. The Bonds were purchased from 800 Wells Fargo, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members : Barclays Blaylock Robert Van, LLC BNY Mellon Capital Markets, LLC BofA Merrill Lynch Castle Oak Securities, L.P. Citigroup Fidelity Capital Markets Services Goldman, Sachs & Co. J.P. Morgan Janney Montgomery Scott Jefferies KeyBanc Capital Markets, Inc. Lebenthal & Co. Loop Capital Markets M&T Securities, Inc. Mesirow Financial, Inc. Morgan Stanley M R Beal & Company Oppenheimer & Co., Inc. Piper Jaffray & Co. Prager & Co., LLC Ramirez & Co., Inc. RBC Capital Markets Raymond James Rice Financial Products Company Roosevelt & Cross, Incorporated Siebert Brandford Shank & Co., LLC Southwest Securities, Inc. Sterne Agee & Leach, Inc. Stifel, Nicolaus & Company, Incorporated The Williams Capital Group, L.P. TD Securities (USA) LLC US Bancorp Wells Fargo Securities Accompanying this statement are materials presented to the Board of Directors for the Fund, which ratified the purchase in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on April 29, 2013. These materials include additional information about the terms of the transaction. Dreyfus Intermediate Municipal Bond Fund, Inc. On October 3, 2012, Dreyfus Intermediate Municipal Bond Fund, Inc. (the "Fund"), purchased 5,000 units of Unemployment Compensation Revenue Bonds Series 2012B issued by the Pennsylvania Economic Development Financing Authority (CUSIP # 70869VAX2) (the "Bonds") at a purchase price of $118.498 per Bond including a commission of 0.350% per Bond. The Bonds were purchased from Bank of America, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members : Baird Barclays BNY Mellon Capital Markets, LLC Boenning & Scattergood BofA Merrill Lynch Citigroup Drexel Hamilton LLC Goldman, Sachs & Co. J.P. Morgan Securities LLC Janney Montgomery Scott Loop Capital Markets M&T Securities, Inc. Morgan Keegan Morgan Stanley Piper Jaffray & Co. PNC Capital Markets, LLC Ramirez & Co., Inc. Raymond James RBC Capital Markets Siebert Brandford Shank & Co., LLC TD Securities (USA) LLC US Bancorp Wells Fargo Securities Accompanying this statement are materials presented to the Board of Directors for the Fund, which ratified the purchase in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on February 11, 2013. These materials include additional information about the terms of the transaction.
